  Case 1:19-cr-00297-ELR-JSA Document 79 Filed 02/05/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

UNITED STATES OF AMERICA,     :
                              :
           v.                 : CRIMINAL ACTION NO.
                              : 1:19-CR-00297-ELR-JSA
TODD CHRISLEY, JULIE CHRISLEY :
and PETER TARANTINO,          :
                              :
           Defendants.        :

                                      ORDER


      On January 25, 2021, the Court held a brief teleconference with the parties

to discuss rescheduling the evidentiary hearing, and the Court instructed the parties

to provide the Court with some proposed dates.

      The parties provided the Court with dates in April. Therefore, for the reason

stated in the hearing, the Court reschedules the evidentiary hearing for April 14

through 15, 2021 at 9:30 a.m. on both days

      The time between February 5, 2021 and April 15, 2021 is excluded from

Speedy Trial Act calculations, pursuant to 18 U.S.C. ' 3161(h)(7)(A) and (B)(I)

and (iv), because the Court finds that the ends of justice served by granting the

continuance outweigh the defendants= and the public=s right to a speedy trial.

      IT IS SO ORDERED this 5th day of February, 2021.

                                       __________________________________
                                       JUSTIN S. ANAND
                                       UNITED STATES MAGISTRATE JUDGE
                                          1
